DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits. Claims 1-10 are currently pending.
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology including the term “said”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the text from Page 21, line 9 through Page 23, line 4 appears to be duplicated from the text immediately preceding this section. Appropriate correction is required.

Claim Objections
Claims 1, 4, and 8-10 are objected to because of the following informalities:    
Claim 1
Use of a reference character when reciting the tibial plateau intercondylar eminence creates confusion by implying that applicant is citing an eminence that is part of the structure of the prosthesis, and not the naturally occurring eminence on the tibia
Claim 4
Use of a reference character when reciting the cavity creates confusion by implying that applicant is citing a cavity that is part of the structure of the prosthesis, and not a cavity excavated from the tibia configured to receive the elastic assembly of the tibial prosthesis
Claim 8
Use of a reference character when reciting the tibial plateau intercondylar eminence creates confusion by implying that applicant is 
Claim 9
Use of a reference character when reciting the tibial notch creates confusion by implying that applicant is citing a notch that is part of the structure of the prosthesis, and not a notch excavated from the tibia configured to receive the prosthetic notch of the tibial prosthesis
Use of a reference character when reciting the tibial plateau intercondylar eminence creates confusion by implying that applicant is citing an eminence that is part of the structure of the prosthesis, and not the naturally occurring eminence on the tibia
Claim 10
The use of “Step” followed by numbers is unnecessary and can create confusion due to the use of reference characters throughout the rest of the claimed steps
Use of a reference character when reciting the tibial notch creates confusion by implying that applicant is citing a notch that is part of the structure of the prosthesis, and not a notch excavated from the tibia configured to receive the prosthetic notch of the tibial prosthesis
Use of a reference character when reciting the tibial plateau intercondylar eminence creates confusion by implying that applicant is 
Use of a reference character when reciting the cavity creates confusion by implying that applicant is citing a cavity that is part of the structure of the prosthesis, and not a cavity excavated from the tibia configured to receive the elastic assembly of the tibial prosthesis
Step 5, line 3: extra spacing is provided around the comma
The placement of the final limitation “wherein, preferably, before performing Step 5, adjust the elasticity of the spring (62) by rotating the bolt (63)” is confusing because it is intended to occur after step 4. It is suggested to move this step to the appropriate place in sequence and clarify that it is an optional, but preferred, step
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/628,035 (reference claim 1 of the reference application clearly anticipates claim 1 of the instant application. The reference application reads on all limitations of the instant claim 1, specifically teaching the elements of an artificial knee joint comprising a femoral prosthesis and a tibial prosthesis, wherein the tibial prosthesis is disposed at one side of the tibial plateau intercondylar eminence and is located below the femoral prosthesis. The reference application’s disposal of a second tibial plateau prosthesis does not make the claims patentably distinct from the instant application because this merely serves to create a kit comprising the semi-condylar artificial knee joint of the instant application and an extra tibial plateau prosthesis.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1
“the tibial plateau intercondylar eminence” lacks proper antecedent basis
Claim 3
Line 4: “the upper end” lacks proper antecedent basis. This element is also indefinite because it is unclear to what structure this is referring. 
Line 5: “the lower surface” lacks proper antecedent basis
Claim 4
Lines 3-4: “the lower end” lacks proper antecedent basis
Line 4: “the upper end” lacks proper antecedent basis
Line 6: “the bottom end” lacks proper antecedent basis
Line 7: “the cavity” lacks proper antecedent basis
Claim 8
Line 3: “the upper portion” lacks proper antecedent basis
Line 4: “the other end” lacks proper antecedent basis
Claim 9
Line 3: “the bottom” lacks proper antecedent basis
Line 8: “the locating pin” lacks proper antecedent basis
Claim 10
Line 10: “the sleeve” lacks proper antecedent basis
Line 11: “the prosthetic notch” lacks proper antecedent basis
Line 15: “the locating pin” lacks proper antecedent basis
Line 18: “the spring” lacks proper antecedent basis
Line 18: “the bolt” lacks proper antecedent basis

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a human being through the positive recitation of structural elements of the tibia, including the tibial plateau intercondylar eminence (31), the tibial notch (32), and the cavity (7). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lloyd (US 20170189192 A1).
Regarding claim 1, Lloyd teaches a semi-condylar artificial knee joint, characterized in that, the knee joint includes a femoral prosthesis and a tibial prosthesis, said tibial prosthesis is disposed at one side of the tibial plateau intercondylar eminence and is located below the femoral prosthesis (see Annotated Figure 1.1 below to see how the above elements of the claimed invention apply to Lloyd Figures 6A and 6B).

    PNG
    media_image1.png
    890
    698
    media_image1.png
    Greyscale


Regarding claim 6, Lloyd teaches the semi-condylar artificial knee joint according to claim 1. Lloyd further teaches the additional limitation wherein said tibial prosthesis is placed at . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (US 20170189192 A1) in view of Baumgartner (EP 1749505 A1).
Regarding claim 2, Lloyd teaches the semi-condylar artificial knee joint according to claim 1, and further teaches the limitation that said tibial prosthesis includes an upper gasket and a lower gasket (see Annotated Figure 1.1 above detailing the two components of the tibial prosthesis). However, Lloyd does not teach the additional limitation wherein an elastic subassembly is provided on the lower gasket, and through which the impact force transmitted 
Baumgartner teaches the additional limitation through a tibial component with upper and lower gaskets, wherein an elastic subassembly is provided on the lower gasket (see Annotated Figure 1.2 below detailing how the above elements of the claimed invention apply to Baumgartner Figure 2E).

    PNG
    media_image2.png
    422
    716
    media_image2.png
    Greyscale

It is noted that the remaining limitations of the claim are entirely functional and require only that the prior art structure be capable of performing the function of impact cushioning and serving as a meniscus. The placement of the structure in the knee joint where the meniscus normally resides, as well as the structure’s elastic deformability, enables the prior art structure to meet the functional limitations of the claim.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structure of Lloyd and incorporate the teachings of Baumgartner to modify the lower gasket and include an elastic subassembly between the upper 
Regarding claim 3, the Lloyd/Baumgartner combination teaches the semi-condylar artificial knee joint according to claim 2, and Baumgartner further teaches the additional limitation wherein the elastic subassembly penetrates the lower gasket, and is fixed and installed on the lower gasket, the upper end protrudes above the lower gasket and abuts on the lower surface of the upper gasket (see Annotated Figure 1.2 above detailing how the elements of the claimed invention apply to Baumgartner Figure 2E). It can be seen that the elastic assembly extends into a recess below the planar surface of the lower gasket, effectively penetrating the lower gasket, and is fixed on the surface of the recess of the lower gasket. The upper end of the spring of the elastic assembly protrudes above the planar surface of the lower gasket and abuts on the lower surface of the upper gasket. Thus, the limitations of the claim are met. 

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4 and 8-10 are currently rejected under 35 U.S.C. 112(b) and 35 U.S.C. 101 (see above) and upon resolution of the rejections, would also be 
Specific elements that render the above claims allowable over the prior art are the sleeve of the elastic assembly, the locating pin and its location in the prosthesis, and the notch features of the prosthesis creating the accommodating hole for the locating pin. The method claim is allowable over the prior art due to the steps directly related to the above features. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: DE 3840475 A1. This reference is considered pertinent to applicant’s disclosure because it teaches the use of a bolt/nut to alter the tension of a spring element in a prosthesis. This feature is relevant to claim 5, but other features of the claim and its intervening claim(s) do not permit a rejection under 35 U.S.C. 103. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danielle A. Stark whose telephone number is (571)272-6270.  The examiner can normally be reached on Monday through Friday from 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Danielle A. Stark/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774                                                                                                                                                                                                        3/26/21